         Case: 1:20-cv-02677-PAG Doc #: 20 Filed: 03/19/21 1 of 11. PageID #: 98




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

    SHARON THOMPSON CLEVENGER,                       )
    et al., on behalf of themselves and all others   )   Case No. 1:20-cv-2677
    similarly situated,                              )
                                                     )   Chief Judge Patricia A. Gaughan
                      Plaintiffs,                    )
                                                     )
           v.                                        )
                                                     )
    SMCS SERVICES, INC. d/b/a STAR                   )
    MULTI CARE CO., et al.,                          )
                                                     )
                     Defendants.

       PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION AND COURT-
                            AUTHORIZED NOTICE

          Plaintiffs Sharon Thompson Clevenger and Michelle Jurenec (“Plaintiffs”) respectfully

moves this Court to enter an order pursuant to Section 16(b) of the Fair Labor Standards Act

(FLSA), 29 U.S.C. § 216(b):

          (a)     conditionally certifying this case as a FLSA collective action under 29 U.S.C.

§216(b) against Defendants SMCS Services, Inc. d/b/a Star Multi Care Co., Amserv Healthcare of

Ohio, Inc. d/b/a Central Star Home Health Services and d/b/a Extended Family Care of Ohio, Star

Multi Care Holding Corp., and Stephen Sternbach (collectively, “Defendants”) on behalf of

Plaintiffs and others similarly situated;

          (b)     directing that notice be sent by United States mail and email to all present and

former full-time hourly homecare providers, including but not limited to, LPNs and aides,

employed by Defendants in Ohio from December 1, 2017 to the present;1



1
 Plaintiffs Thompson Clevenger and Jurenec seek a narrower class than what was pled in their
First Amended Complaint. (See ECF No. 12 at ¶ 58). Plaintiffs will be seeking leave to file a
Second Amended Complaint to reflect the narrower class that is sought in this Motion.
      Case: 1:20-cv-02677-PAG Doc #: 20 Filed: 03/19/21 2 of 11. PageID #: 99




        (c)     directing the parties to jointly submit within 14 days a proposed Notice informing

such present and former employees of the pendency of this collective action and permitting them

to opt into the case by signing and submitting a Consent to Join Form;

        (d)     directing Defendants to provide within 14 days a Roster of such present and former

employees that includes their full names, their dates of employment, and their last known home

addresses and personal email addresses;

        (e)     directing that the Notice, in the form approved by the Court, be sent within 14 days

of receipt of the Roster to such present and former employees using the home and email addresses

listed in the Roster;

        (f)     directing Defendants to provide a Declaration that the produced Roster fully

complies with the Court’s Order; and,

        (g)     providing that duplicate copies of the Notice may be sent in the event new, updated,

or corrected mailing addresses or email addresses are found for one or more of such present or

former employees.

        A Memorandum in Support of this Motion, as well as supporting evidentiary exhibits, are

attached.




                                                 2
Case: 1:20-cv-02677-PAG Doc #: 20 Filed: 03/19/21 3 of 11. PageID #: 100




                                       Respectfully submitted,

                                       NILGES DRAHER LLC

                                       /s/ Robi J. Baishnab
                                       Robi J. Baishnab (0086195)
                                       34 N. High St., Ste. 502
                                       Columbus, OH 43215
                                       Telephone: 614-824-5770
                                       Facsimile: 330-754-1430
                                       Email: rbaishnab@ohlaborlaw.com

                                       Hans A. Nilges (0076017)
                                       Shannon M. Draher (0074304)
                                       7266 Portage St., N.W.
                                       Suite D
                                       Massillon, Ohio 44646
                                       Telephone: 330-470-4428
                                       Facsimile: 330-754-1430
                                       Email: hans@ohlaborlaw.com
                                              sdraher@ohlaborlaw.com

                                       Counsel for Plaintiffs




                                   3
      Case: 1:20-cv-02677-PAG Doc #: 20 Filed: 03/19/21 4 of 11. PageID #: 101




     PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION FOR CONDITIONAL
              CERTIFICATION AND COURT-AUTHORIZED NOTICE

       Plaintiffs respectfully request that this Court grant conditional certification under 29 U.S.C.

§ 216(b) and order the issuance of notice to similarly situated persons, enabling them to opt-in to

this lawsuit pursuant to the Fair Labor Standards Act (“FLSA”). Plaintiffs and other members of

the purported class (the “Class Members”) are or were hourly employees who worked 40 or more

hours in a workweek, but were not paid all overtime compensation earned as a result of Defendants

not paying Plaintiffs and the Class Members for compensable pre- and/or post-shift work.

       Defendants’ practices and policies of not paying Plaintiffs and those similarly situated for

all compensable work resulted in unpaid overtime in violation of the FLSA. Accordingly, Plaintiffs

request conditional certification of the following Class:

       All present and former full-time hourly homecare providers, including but not
       limited to, LPNs and aides, employed by Defendants in Ohio from December
       1, 2017 to the present.

I.     STATEMENT OF FACTS

       A.      Unpaid Shift Change

       Plaintiffs and the Class Members were employed by Defendants as hourly, non-exempt

employees, such as LPNs and aides.2 Defendants require Plaintiffs and the Class Members to

perform shift-change before and after every shift in which another employee is being relieved.

This is called getting and giving “report.” Arriving early is important for “good report” because



2
 The term “aides” includes STNAs, CNAs, HHAs, and the like. See e.g. ECF No. 12 at PageID #:
65, ¶¶ 14-15; and Declarations of Sharon Thompson Clevenger and Michelle Jurenec
(Declarations) at ¶ 2, attached as Exhibit 1. Defendants admitted that 100 or more LPNs and home
health aides, including Plaintiffs, were employed by Defendant Amserv Healthcare of Ohio, Inc.
and that the Class Members are not exempt from the protections of the FLSA (See Defendants’
Answer to Plaintiffs’ Original Complaint (ECF No. 10 at PageID #: 46-49, ¶¶ 18-19, 41, and 51).
Plaintiffs do not concede that Defendants are not joint employers.
       Case: 1:20-cv-02677-PAG Doc #: 20 Filed: 03/19/21 5 of 11. PageID #: 102




the oncoming shift has to know what occurred on the preceding shift, such as whether the client

ate, whether hygiene needs were completed, whether laundry was done, and any other tasks that

would need to be completed during the incoming shift. 3

          This compensable work activity constitutes Plaintiffs’ and the Class Members’ first and last

principle activities. Giving and receiving report is an important and regular duty of most anyone

who provides home health care. Giving and receiving report is part of the jobs Plaintiffs and the

Class Members were hired to do. Nearly all home care providers know that it is part of the job,

and Plaintiffs and the Class Members understand that home care providers cannot effectively

complete their shifts unless good report is exchanged. If the incoming home care provider does

not arrive early, the outgoing provider must stay late so that good report is completed. 4

          In order for good report to take place, Plaintiffs and the Class Members have to arrive to

work 10 to 15 minutes early and/or to stay late 10 to 15 minutes to adequately perform shift change.

In fact, Defendants’ Administrator, Deb Mosier, held a meeting explaining the importance of good

report, instructing staff to arrive 10 to 15 minutes early and stay late, if necessary, so that good

report could take place. Deb Mosier is the Administrator for Ohio, which is headquartered in

Ontario, Ohio, and her authority extends over all of Defendants’ Ohio home care providers. 5

          Plaintiff Jurenec specifically asked whether the additional work time should be put onto

the time sheets, to which Deb Mosier explained that only the shift start and shift end times were to

be written on the time sheets.6 Plaintiffs and the Class Members were therefore paid only from


3
    ECF No. 12 at PageID #: 68, ¶ 34; Declarations at ¶ 3.
4
    See e.g. ECF No. 12 at PageID #: 68, ¶¶ 37-38; Declarations at ¶ 4.
5
    Declarations at ¶ 5.
6
    ECF No. 12 at PageID #: 68, ¶ 35; Jurenec Decl. at ¶ 5.


                                                   2
       Case: 1:20-cv-02677-PAG Doc #: 20 Filed: 03/19/21 6 of 11. PageID #: 103




their shift start and shift end times, and not paid for the time spent receiving or giving report. 7

         B.      Unpaid Overtime

         Plaintiffs and the Class Members work or worked 40 or more hours during workweeks in

the relevant time period from December 1, 2017 to the present. 8 Defendants knew, or should have

known, that Plaintiffs and the Class Members were not getting paid for receiving or giving report. 9

Accordingly, any unpaid pre-shift and post-shift work time resulted in unpaid overtime in violation

of the FLSA.

II.      LAW AND ARGUMENT

         A. Plaintiffs Have Only a “Fairly Lenient” Burden That is Easily Met and “Typically
            Results in Conditional Certification.”

         The Sixth Circuit has observed that “[d]istrict courts use a ‘fairly lenient standard’ that

‘typically results in conditional certification’” under Section 16(b) of the FLSA. 10 This is both an

appropriate standard and result, as the sole effect of this early “conditional” certification is to

provide notice to potentially similarly situated employees enabling them to opt-in to the case. 11

         For conditional certification, courts use a two-tier or two-phase inquiry. At the first “notice”

stage “[t]he plaintiff must show only that his [or her] position is similar, not identical, to the

positions held by the putative class members.” 12 Plaintiffs can meet their “fairly lenient” burden


7
    ECF No. 12 at PageID #: 68, ¶ 36; Declarations at ¶ 6.
8
    ECF No. 12 at PageID #: 68 and 70, ¶¶ 39-40 and 48; Declarations at ¶ 8.
9
  ECF No. 12 at PageID #: 74, ¶ 76; Declarations at ¶ 9.
10
   White v. Baptist Mem’l Health Care Corp., 699 F.3d 869, 877 (6th Cir. 2012); see also, Comer
v. Wal-Mart Stores, Inc., 454 F.3d 544, 547 (6th Cir. 2006).
11
  Genesis v. Symczyk, 133 S.Ct. 1523, 1530 (2013); see also, Hicks v. Ampacet Ohio, LLC, 2017
U.S. Dist. LEXIS 49632 at *14-15 (S.D. Ohio, March 31, 2017).
12
     Comer, 454 F.3d at 546-47.



                                                    3
       Case: 1:20-cv-02677-PAG Doc #: 20 Filed: 03/19/21 7 of 11. PageID #: 104




by making a “modest factual showing” to the Court that they and the putative Class Members were

subjected to a single decision, policy, or plan.13 In fact, Plaintiffs’ burden can be met simply by

showing the Court that their claims, and the claims of the putative Class, are “unified by common

theories of defendant’s statutory violations.”14

          At the notice stage the Court does not determine any substantive issues, address merits of

the case, consider defenses, or resolve factual disputes.15 Neither does the Court consider the

manageability of a certified collective or whether certain issues will predominate, which are better

left for the second stage of conditional certification.16 The Court need only determine that the

Plaintiffs have submitted some evidence to show at least a “colorable basis” for their claims that a

class of substantially similar employees may exist. 17 And, they can establish this “colorable basis”

even if the proofs of the unified theories are individualized and distinct. 18 Even when some

discovery has occurred, “Plaintiffs need not have moved the ball far down the field,” and need

only show “some progress as a result of the discovery as measured against the original allegations

and defenses.”19



13
  O’Brien v. Ed Donnelly Enterprises, Inc., 575 F.3d 567, 585 (6th Cir. 2009); Bauer v. Transtar
Indus., No. 1:15 CV 2602, 2016 U.S. Dist. LEXIS 48364, at *4 (N.D. Ohio Apr. 11, 2016) (C.J.
Gaughan) (further citation omitted).
14
     O’Brien, 575 F.3d at 585; Bauer, 2016 U.S. Dist. LEXIS 48364, *8-9.
15
     Comer, 454 F.3d at 546; Bauer, 2016 U.S. Dist. LEXIS 48364, *5.
16
     Creely v. HCR ManorCare, Inc., 789 F. Supp. 2d 819, 828 (N.D. Ohio 2011).
17
   Osman v. Grube, Inc., No. 16-cv-802, 2017 U.S. Dist. LEXIS 105276, at *16 (N.D. Ohio July
7, 2017) (further citation omitted).
18
  Comer, 454 F.3d at 546-547; Waggoner v. U.S. Bancorp, 110 F. Supp.3d 759, 767 (N.D. Ohio
2015); and Bauer, 2016 U.S. Dist. LEXIS 48364, *8-9 (citing O’Brien, 575 F.3d at 585).
19
     Creely, 789 F. Supp. 2d at 827.



                                                   4
     Case: 1:20-cv-02677-PAG Doc #: 20 Filed: 03/19/21 8 of 11. PageID #: 105




          Since the notice will be administered and paid for solely by Plaintiffs, the only thing that

Defendants will have to do is provide undersigned counsel with a list of names and contact

information for the Class Members. Defendants can therefore claim no prejudice by notice being

issued. The prejudice of not issuing notice, however, falls heavily on the Class Members. This is

because, unlike cases brought under Rule 23, the Class Members’ statutes of limitation continue

to run until they affirmatively opt-in to this lawsuit. 20 Most of the putative Class will, of course,

not likely take that action (or even know how to do so) unless they are notified that this lawsuit

exists.

          B.     Plaintiffs Have Established That a Similarly Situated Class Exists.

          Plaintiffs have exceeded their “fairly lenient” burden of proffering a “modest factual

showing” that a potentially similarly situated class exists. They have advanced evidence showing

that their claims and those of the Class Members “are unified by common theories of defendant’s

statutory violations.”

          "[C]onditional certification does not depend on the number of declarations alone, but

whether the evidence submitted (including the declarations) is sufficient for plaintiffs to meet their

burden."21 Indeed, "[a] court can conditionally certify a collective action under the FLSA on the

strength of a single affidavit or declaration if that document sets forth sufficient facts from which

the court may reasonably infer the existence of other employees who were subject to the same




20
   Comer, 454 F.3d at 546; Waggoner, 110 F.Supp. 3d at 772 (“[C]ondtionally certifying the
collective nationwide will promote judicial economy and provide early notice to those potential
opt-in class members, whose rights are time-sensitive”).
21
  Hall v. Gannett Co., 2021 U.S. Dist. LEXIS 12216, *12, 2021 WL 231310 (W.D. Ky. January
22, 2021) (further citation omitted).


                                                   5
        Case: 1:20-cv-02677-PAG Doc #: 20 Filed: 03/19/21 9 of 11. PageID #: 106




wage and work hours policy as plaintiff." 22

          Plaintiffs here seek conditional certification of only a single location in Ohio. Courts,

including this Court, have granted similar and broader classes based on comparable or even fewer

supporting declarations.23

          Plaintiffs submit their Declarations, sworn under penalty of perjury, identifying with

specificity that the unpaid work is compensable, that Defendants’ Ohio Administrator expressed

Defendants’ policy of requiring arriving early or staying late to properly complete shift change.

          Plaintiffs have established that the putative Class Members are “similarly situated” for

purposes of conditional certification pursuant to § 216(b). They also established that they and

others like them worked 40 or more hours during workweeks since December 1, 2017, that

compensable work was unpaid, and that such non-payment resulted in unpaid overtime. 24

          Because Plaintiffs and the Class Members have been subjected to a class-wide policy

resulting in unpaid overtime in violation of the FLSA, the Court should conditionally certify the

proposed class and permit notice to issue informing absent class members of their right to join this

lawsuit.



22
  Cook v. Brewster Cheese Co., 2020 U.S. Dist. LEXIS 184177, *14 (N.D. Ohio October 5,
2020) (further citation omitted).
23
  See e.g., Bauer, 2016 U.S. Dist. LEXIS 48364, at *8 (conditional certification of a national class
of inside sales representatives, with different pay structures, based only on one California and two
Ohio declarations); Crace v. Viking Group, 2021 U.S. Dist. LEXIS 36129, *14-16 (S.D. Ohio
February 26, 2021) (conditional certification based on one declaration for 19 locations) (citing
Brandenburg v. Cousin Vinny's Pizza, LLC, No. 3:16-cv-516, 2017 WL 3500411, at *4 (S.D. Ohio
Aug. 15, 2017) (conditionally certifying class of pizza delivery drivers based on the plaintiff's
recollection of supervisor statements that delivery drivers were similarly compensated and the
plaintiff's observations of how his fellow delivery drivers spent their shifts); and Murton v.
Measurecomp, LLC, 2008 U.S. Dist. LEXIS 108060, at *3-4, 10 (N.D. Ohio June 9, 2008)
(conditional certification where declarations submitted came from only plaintiff and one opt-in).
24
     Id. at ¶¶ 8-11.

                                                  6
       Case: 1:20-cv-02677-PAG Doc #: 20 Filed: 03/19/21 10 of 11. PageID #: 107




III.     CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully request that this Court conditionally

certify this case as a FLSA collective action under 29 U.S.C. §216(b); direct that notice be sent as

requested above, direct the parties to jointly submit a proposed Notice within 14 days, direct

Defendants to provide a Roster within 14 days, direct that the Notice be sent within 14 days of

receipt of the Roster, direct Defendants to provide a Declaration that the produced Roster fully

complies with the Court’s Order, and provide that duplicate copies of the Notice when necessary,

as outlined above.

                                                     Respectfully submitted,

                                                     NILGES DRAHER LLC

                                                     /s/ Robi J. Baishnab
                                                     Robi J. Baishnab (0086195)
                                                     34 N. High St., Ste. 502
                                                     Columbus, OH 43215
                                                     Telephone:      614-824-5770
                                                     Facsimile:      330-754-1430
                                                     Email:          rbaishnab@ohlaborlaw.com

                                                     Hans A. Nilges (0076017)
                                                     Shannon M. Draher (0074304)
                                                     7266 Portage St., N.W.
                                                     Suite D
                                                     Massillon, Ohio 44646
                                                     Telephone:    330-470-4428
                                                     Facsimile:    330-754-1430
                                                     Email:        hans@ohlaborlaw.com
                                                                   sdraher@ohlaborlaw.com

                                                     Counsel for Plaintiffs




                                                 7
    Case: 1:20-cv-02677-PAG Doc #: 20 Filed: 03/19/21 11 of 11. PageID #: 108




                                  CERTIFICATE OF SERVICE
         I hereby certify that on March 19, 2021, the foregoing was filed electronically. Notice of
this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s system.

                                              /s/ Robi J. Baishnab
                                              Robi J. Baishnab

                                              Counsel for Plaintiffs




                                                 8
